Citation Nr: 1700936	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  14-24 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for left ear hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for major depressive disorder.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disorder, to include as secondary to service-connected status post left medial malleolus fracture.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a neck disorder.

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral shoulder disorder.

6.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected status post left medial malleolus fracture.  
7.  Entitlement to a compensable rating for right ear hearing loss.

8.  Entitlement to a rating in excess of 20 percent for residuals, status post left medial malleolus fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from February 1981 to February 1985.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in September 2012 and February 2013.  The September 2012 rating decision continued the ratings assigned for right ear hearing loss (noncompensable) and residuals, status post left medial malleolus fracture (20 percent); denied the claim for service connection for a left knee disorder; and declined to reopen the claims   for service connection for left ear hearing loss and disorders of the back, neck and bilateral shoulder.  The February 2013 rating decision declined to reopen the claim for service connection for major depressive disorder.  

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in September 2016.  A transcript is of record.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

It does not appear that the Veteran's complete record of treatment from the VA facility in Miami, Florida, has been associated with the record.  On remand, the Veteran's complete record should be obtained.  The Board notes that it is unclear how long the Veteran has received treatment from this facility, as he reported treatment in 1988 and 1993 when originally seeking service connection for some    of the claims on appeal, see January 1998 VA Form 21-526, but a VA medical provider has reported that the Veteran has been a patient there since 1998.  For       the sake of completeness, records dated since 1988 should be requested.  

It does not appear that a VA examination has been conducted in conjunction with the Veteran's claim for service connection for a left knee disorder.  Given the assertions raised by the Veteran, an examination is needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).


The Veteran's right ear hearing loss was last evaluated over five years ago, in September 2011.  A contemporaneous VA examination is needed.  Regarding the claim for increased rating involving the residuals, status post left medial malleolus fracture, although this disability was last examined in January 2016, an examination that considers the finding in Correia v. McDonald, 28 Vet. App. 158 (2016), which held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint, is needed in this case.  

The Veteran is hereby notified that it is his responsibility to report for a scheduled examination and to cooperate in the development of the case, and    that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2016). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's complete record of treatment from the VA facility in Miami, Florida, dated since 1988.  If any of these records are in a retired or archived status, efforts should be made to acquire the records.  If any of the requested records are unavailable, the Veteran should be notified of such and a determination as to whether further efforts to obtain the records would be futile should be made.

2.  Schedule the Veteran for a VA knee examination.  The claims file should be made available to and reviewed by the examiner.  All indicated tests and studies should be performed and all clinical findings reported in detail.  A thorough history should be obtained from the Veteran. 

(a) The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability      of 50 percent or greater) that any diagnosed left knee disorder had its onset during active service or is otherwise related to any incident of service.  The examiner should explain why or why not.

(b) If not related to service, is it at least as likely as not that the Veteran's service-connected status post left medial malleolus fracture residuals caused any currently diagnosed left knee disorder?  The examiner should explain why or why not.

(c) If not caused by the service-connected left malleolus fracture residuals, is at least as likely as not that any diagnosed left knee disorder was permanently worsened beyond its natural progression by the Veteran's service-connected status post left medial malleolus fracture residuals?  If so, the examiner should attempt to quantify the degree of worsening beyond the baseline level of left knee disability.  A rationale for the opinions expressed should be provided. 

3.  Schedule the Veteran for a VA audiological examination to assess the current severity of his     service-connected right ear hearing loss.  The claims     file should be made available to and reviewed by the examiner.  All indicated testing should be accomplished and the results reported. 

4.  Schedule the Veteran for a VA ankle examination    to determine the current severity of his left ankle disability.  The claims file should be made available      to and reviewed by the examiner.  All appropriate tests and studies should be conducted and the results reported in detail.

Range of motion testing should be undertaken for both ankles.  The examiner is to report the range of motion measurements in degrees for both ankles to permit comparison.  Range of motion should be tested actively and passively, in weight bearing and non-weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

5.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits    sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




